DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both “bottom side” and “left side” (paragraphs 0074-0076).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresser et al. (US 2002/0152709) alone.
With regards to claim 1 and 12, Gresser et al. discloses a retaining wall block (100) comprising: a block body  (figure 1) comprising: a top side (104) and a bottom side (106) parallel to the top side, each of the top side and the bottom side being trapezoidal in shape and symmetrical with respect to a central vertical plane (figure 1 and 5); a front side (102) and a rear side (105) parallel to the front side; and a right side (108) and a left side (110) opposite the right side; and a vertical interlock system (figure 1) comprising: a groove (117) having a groove depth and a groove width and extending transverse to the central vertical plane along the bottom side from the left side to the right side; and a key (116) extending transverse to the central vertical plane along the top side and having a maximum key width that is smaller than or equal to the groove width, the key having a maximum key height that is smaller than or equal to the groove height, wherein the key has a left side portion (120) and a right side portion (118), and each of the left side portion and the right side portion is shaped to reduce in width toward both the left and right sides of the block (figure 5; both right and left side portion curve reduce in width from the apex of the curve to the left and right side of the block); and further wherein: the left side portion of the key has a first segment and a second segment (see annotated figure below; segment 1 and segment 2) between the first segment and the central vertical plane (CVP), the first segment having a rear-facing wall that is normal to the central vertical plane (Annotated figure; at least at the apex of curve 120 is normal to the CVP) and a front-facing wall (124), the second segment having a rear- facing wall that is normal to the left side (see Annotated figure segment 2 at apex) and a front-facing wall (124) that is normal to the central vertical plane; and the right side portion of the key has a third segment (segment 3) between a fourth segment (Segment 4) and the central vertical plane, the third segment having a rear-facing wall that is normal to the right side and a front- facing wall (124) that is normal to the central vertical plane, the fourth segment having a rear-facing wall that is normal to the central vertical plane (at apex) and a front-facing wall (124) (figures 1-7). Gressler et al. does not explicitly teach wherein the first segment include a front facing wall that is normal to the left side and the fourth segment has a front facing wall that is normal to the right side. Gressler et al. further teaches a front-facing surface set can be any shape, including but not limited to a planar surface and a curved surface or a set of planar and/or curved surfaces (paragraph 0068). Therefore, it would have been obvious to one of ordinary skill in the art to modify the shape of the front surface of Gressler et al. to include the first segment include a front facing wall that is normal to the left side and the fourth segment has a front facing wall that is normal to the right side (e.g. having curves similar to the back surface). Furthermore, it would have been obvious matter of design choice to modify the shape of the tongue front surface as claimed, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


[AltContent: textbox (Segment 4)][AltContent: textbox (Segment 3)][AltContent: textbox (Segment 2)][AltContent: textbox (Segment 1)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    253
    352
    media_image1.png
    Greyscale

Annotated figure
	As to claim 2, Gresser et al. discloses wherein at least one of the left side portion and the right side portion is shaped to reduce in width from the maximum key width toward both the left and right sides of the block (figure 1 and annotated figure above).
As to claim 4, Gressler et al. discloses wherein at least the first segment (segment 1) and the second segment (segment 2) are contiguous (See annotated figure; segment 1 and 2 form curve 120).
As to claim 5 and 15,  Gressler et al. discloses wherein: the rear-facing wall (120) of the first segment and the rear-facing wall of the second segment meet at about halfway between the central vertical plane and the left side of the retaining wall block (see annotated figure); and the front-facing wall of the first segment and the front-facing wall of the second segment meet at about halfway between the central vertical plane and the left side of the retaining wall block (figures 1-7; annotated figure).
As to claim 6, Gressler et al. discloses wherein at least the third segment (segment 3) and the fourth segment (segment 4) are contiguous (see annotated figure; segment 3 and 4 form curve 118).
As to claim 7 and 16, Gressler et al. discloses wherein: the rear-facing wall (118) of the third segment and the rear-facing wall of the fourth segment meet at about halfway between the central vertical plane and the right side of the retaining wall block (see annotated figure); and the front-facing wall of the third segment and the front-facing wall of the fourth segment meet at about halfway between the central vertical plane and the right side of the retaining wall block (figures 1-7; annotated figure).
As to claim 8 and 13, Gressler et al. discloses wherein the first, second, third and fourth rear and front segments are contiguous (see annotated figure).
As to claim 9 and 14, Gressler et al. discloses wherein the left portion (120) and the right portion (118) are mirrored in shape and position about the vertical plane (see annotated figure).
As to claim 10 and 17, Gressler et al. discloses wherein the key (116) is farther from the front side (102) of the retaining wall block than is the groove (117) (figure 1).
As to claim 11 and 20, Gressler et al. discloses wherein each of the groove and the key is bevelled. Examiner takes Official Notice that it is old and well known to include beveled edges in block to avoid breakage of sharp corners. (see US 2021/0108390).
As to claims 18 and 19, Gressler as modified above discloses wherein: a first rear vertical plane along which the first and fourth rear-facing wall segments extend intersects a second rear vertical plane along which the second rear-facing wall extends at about halfway between the central vertical plane and the left side of the retaining wall block; and the first rear vertical plane intersects a third rear vertical plane along which the third rear-facing wall extends at about halfway between the central vertical plane and the right side of the retaining wall block; and wherein: a first front vertical plane along which the second and third front-facing wall segments extend intersects a second rear vertical plane along which the first front-facing wall extends at about halfway between the central vertical plane and the left side of the retaining wall block; and the first front vertical plane intersects a third front vertical plane along which the fourth front- facing wall extends at about halfway between the central vertical plane and the right side of the retaining wall block. Gressler et al. further teaches a front-facing surface set can be any shape, including but not limited to a planar surface and a curved surface or a set of planar and/or curved surfaces (paragraph 0068). Therefore, it would have been obvious to one of ordinary skill in the art to modify the shape of the front surface of Gressler et al. to include the first segment include a front facing wall that is normal to the left side and the fourth segment has a front facing wall that is normal to the right side (e.g. having curves similar to the back surface).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678